Case 3:16-cr-01842-DMS Document 329 Filed 11/04/20 PageID.5837 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10                          HONORABLE LARRY A. BURNS
11   In the Matter of                         )
     Substitution of Counsel,                 )
12                                            )
     KIMBERLY TRIMBLE, Esq.                   )   ORDER
13                                            )
                                              )
14
15         IT IS HEREBY ORDERED that Kimberly Trimble, Esq., upon departure
16   from Federal Defenders of San Diego, Inc., into private practice at:
17                      Kimberly Trimble
                        The Singleton Law Firm
18                      450 A St 5th Floor
                        San Diego, CA 92101
19                      Phone: (619) 786-5113
20                      Email: ktrimble@SLFfirm.com
21   be substituted as appointed counsel and Federal Defenders be relieved in the cases
22   listed in the attached effective after November 4, 2020.
23         SO ORDERED.
24
25   Date: 11/4/2020                 ___________________________________
                                     HONORABLE LARRY A. BURNS
26                                   Chief Judge, United States District Court,
                                     Southern District of California
27
28
Case 3:16-cr-01842-DMS Document 329 Filed 11/04/20 PageID.5838 Page 2 of 2



 1                 CASES FOR SUBSTITUTION OF COUNSEL
              FROM FEDERAL DEFENDERS OF SAN DIEGO, INC., TO
 2            KIMBERLY TRIMBLE, CALIFORNIA BAR NO. 288682,
                         AS APPOINTED COUNSEL
 3                 EFFECTIVE AFTER NOVEMBER 4, 2020
 4   Case Name                                         Case No(s).
     Status, Date
 5   District Court Cases
 6   United States v. Marisol Chavez-Morales           18-cr-4252-L
     FD Appearance Filed 10/5/20
 7
     United States v. Miguel Angel Mendoza             18-cr-3798-AJB
 8   FD Appearance Filed, 9/25/20
 9   United States v. Robert Lopez Rocha               18-cr-4180-BAS
     FD Appearance Filed 7/29/20
10
     United States v. Armando Vasquez-Rincon           19-cr-2295-LAB
11   FD Appearance Filed 11/2/20
12   United States v. Sergeyi Bazar                    15-cr-499-BEN
     FD Appearance Filed 11/2/20
13
     United States v. Kemp Field Beaumont, III         17-cr-1622-CAB
14   FD Appearance Filed 11/2/20
15   United States v. Corina Ann Duran                 18-cr-5469-LAB
     FD Appearance Filed 11/2/20
16
     United States v. Roberto Jimenez                  18-cr-1125-WQH
17   FD Appearance Filed 11/2/20
18   United States v. Gilbert Martinez Castillo        16-cr-253-GPC
     FD Appearance Filed 11/2/20
19
     United States v. Gilberto Neria                   17-cr-1194-AJB
20   FD Appearance Filed 11/2/20
21   United States v. Rampoldi                         16-cr-1842-DMS
     9th Circuit Appeal Pending
22
23   United States v. Ryan David Shipley               14-cr-3659-WQH_
     FD Appearance Filed 11/2/20
24
25   Ninth Circuit Case
26   United States v. Rampoldi                         16-cr-1842-DMS
     Petition for Rehearing/Rehearing En Banc          18-50247
27   Due 11/22/20
28

                                             2
                   In Re Substitution of Counsel, Kimberly Trimble, Esq.
